 ALARM DEVICE MANUFACTURING CO.Alarm DeviceManufacturingCo., a Division ofPittwayCorporation'andDistrict65,Retail,WholesaleandDepartmentStoreUnion,AFL-CIOand -Alarm Device Shop Committee,Partyto the Contract.Case 29-CA-824April 29, 1969DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn August 23, 1968, Trial Examiner Samuel M.Singer issued his Decision in this proceeding, findingthatRespondent had engaged in and was engagingin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.HealsofoundthatRespondent had not engaged in certain other unfairlaborpracticesandrecommended that theallegations of the complaint pertaining thereto bedismissed. Thereafter, Respondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs,' and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the modifications noted below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondent, AlarmDeviceManufacturing Co., a Division of PittwayCorporation, Carle Place, Long Island, New York,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:'Respondent's name appears as amended at the hearing'Respondentalso filedwith the Board itsbrief to the Trial Examiner.'We agree withthe Trial ExaminerthatRespondent violated Section8(a)(1) of the Act by itspromise and subsequent grantof a retroactivewage increase to employeeCordero, and we shall add pertinent provisionsto the Order and Notice.We also agreewith him that the certificationissuedtoAlarm Device Shop Committee should be vacated, the 1966elections set aside,and a new electionheld.Weshall issuean appropriateOrder.6591.Insert the following as 1(b) in the TrialExaminer'sRecommendedOrder,successivelyrelettering the subsequent paragraphs:"(b) Granting wage increases, or other benefits, toitsemployees for the purpose of discouragingsupportofDistrict65,Retail,Wholesale andDepartment Store Union, AFL-CIO, or of anyother labor organization."'2.Insert the following as the second indentedparagraph in the notice attached to the TrialExaminer's Decision:WE WILL NOT grant wage increases or otherbenefits to our employees for the purpose ofdiscouraging their support of District 65, Retail,WholesaleandDepartmentStoreUnion,AFL-CIO, or of any other labor organization.IT IS HEREBY ORDERED that the Certification ofRepresentative issued inCase29-RC-522onOctober 26, 1966, be, and it hereby is, vacated, thatthe elections held in that case on July 25, 1966, andSeptember 30, 1966, be, and they hereby are, setaside, and that such proceeding be, and it hereby is,remanded to the Regional Director for Region 29for the purpose of conducting a new election at suchtime as he deems that circumstances permit the freechoice of a bargaining representative. The eligibleemployees in the appropriate unit shall vote whetherthey desire to be represented by District 65, Retail,Wholesale and Department Store Union, AFL-CIO,or by Alarm Device Shop Committee, or by neither.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL M. SINGER, Trial Examiner: This proceedingwas heard before me in Brooklyn, New York, on variousdates between April 10 and May 8, 1968, pursuant to acharge filed on December 20, 1966, and a complaintissued on December 20, 1967. The complaint alleged thatRespondent violated Section 8(a)(1), (2), and (3) of theNational Labor Relations Act, as amended. Respondentdenied commission of the unfair labor practices charged.All parties appeared and were afforded full opportunity tobe heard and to examine and cross-examine witnesses.BriefswerereceivedfromGeneralCounselandRespondent.Upon the entire record' and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF RESPONDENTAlarmDeviceManufacturingCo.,aDivisionofPittway Corporation (an Illinoiscorporation) is engagedin the manufacture, sale, and distribution of burglar andfire alarm components and related products at its plant in'Nothing in this Order, however, shall be construed as requiringRespondentto vary thepresentwages, hours, or other terms andconditions of employment of employeeCordero, or any otheremployee'Transcript correctedby my orderon notice dated July30, 1968. At thehearing,IgrantedGeneralCounsel'smotion to correct the name ofRespondent to read as it appears in the above caption175NLRB No. 104 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlePlace,Long Island,New York,the only locationhere involved.From there,itannually ships to StatesoutsideNew Yorkproducts valued in excess of $50,000;and there it annually receives materials valued in excess of$50,000 from points outside of that State.Ifind,asRespondent admits,that it is an employer engaged incommerce within the meaning ofthe Act.11.THE LABOR ORGANIZATIONS INVOLVEDDistrict 65,Retail,Wholesale and Department StoreUnion,AFL-CIO (herein called District 65 or the Union),and Alarm Device Shop Committee(herein called ShopCommittee),atallmaterial times have been labororganizations within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe IssuesThe issues in this case are whether Respondent violatedSection8(a)(2)of the Act, by interfering with theformation of the Shop Committee and unlawfully assistingand contributing support to it; and Section 8(a)(1) by theabove conduct and other acts,including interrogation,threats of reprisal,and granting of benefits in order todiscourageUnion activity.Also in issue is whether thecertification of the Shop Committee, based on an electioninwhich the Committee participated, should be revokedon the ground that such participation by an assisted labororganization invalidated the election.A. Background; General CredibilityResolutionsAs is not unusual in cases of this type, much of thetestimony is in sharp conflict. Since most of the eventstestifiedto took place almost 2 years ago and since someof the witnesses had very little knowledge of the Englishlanguage,much of the conflicts may be the result ofhonestmisunderstanding of what was said and done. Ihave, of course,given due allowance to these factors inmy credibility resolution.Butapartfromhonestdifferences because of these circumstances,I am convincedthatwitnesseson both sides sometimes deliberatelyexaggerated and colored their testimony, and, at times,were not above putting self-interest over duty to truth.Among these were three of General Counsel's ninewitnesses, one of whom was District 65's chief organizer(Briggs)and two of its active leaders (Rivas and Cordero)and two of Respondent's witnesses (Company PresidentVerger and Vice President Guthart).' Two of GeneralCounsel's witnesses(Ocasio and Igartua)were members ofDistrict65'srival(theShop Committee) and wereessentiallytruthfulwitnesses,asalsowerefourdisinterested witnesses(Rodriguez,Gallagher, Salido, andTwomey) who were not identifiable with either labororganization.As hereafter noted,where conflict intestimony appeared I usually credited the testimony ofthese six individuals.As also hereafter appears,many ofmy findings are based on the testimony of Verger andGuthart since much of their testimony impressed me astruthfuland consistentwith that of other witnesses,despite my reservation as to credibility on other aspects oftheir testimony.Verger frankly admitted that he haddifficultyrecalling details, but at times he also impressedme as studiously attempting to avoid testifying on mattersdetrimental to his interests.One glaring example is hisdisavowal of sworn statements in a prehearing affidavit,which statements had been reviewed and supplemented byhis attorneys prior to submission to a Board agent.Respondent employs approximately 45 productionemployees.Nathan ("Nat") Verger, who has beenassociatedwithAlarm Device since 1954, is Companypresident responsible for all major policy decisions. LeoGuthart,executive vice president,is second in command.Day-to-day problems are handled by Superintendent Sam("Pop")Verger,Nathan's father, and by SupervisorHector Perez - both reporting directly to Guthart andNat Verger.' Ronald Watsonhas been "general manager"since employed by the Company on October 26, 1966.District 65 commenced its organizational drive in thelatterpartofApril 1966.° Luis Rivas, a longtimeemployee, initiated the movement. He distributed Unionauthorization cards and met with Union representatives,including James Brigagliano("Briggs"),a Union assistantvice president and chief organizer at the plant. At a Unionmeeting held in early June,the employees selected asix-manorganizingcommitteeconsistingofRivas,Cordero, Arnold, Contreras, Hernandez, and Rivera. Attheir June 23 meeting, it was decided to approach theCompany the next day (June 24) to discuss a recent layoffof five men, to advise the Company that the Union"represented" the employees and to request"recognition"as majority representative of the employees in the plant.B. District 65's First (June 24) Visit to the PlantOn Friday, June 24, Union Representative Briggs andanotherorganizervisitedtheplantand spoke withCompany President Verger and Vice President Guthart.Briggs saidthat he represented a majority of Respondent'semployees and that he wanted to discuss the layoff of thefive employees which, he "thought," was "unfair" and"antiunion." Briggs requested Verger to call, in the sixmen on the District 65 organizing committee (whom henamed)to prove his representation claim,which Vergerrefused to do, stating that he could"see no reason, nojustification for bringing them into the office" duringworking hours. Verger denied that the men were laid offforantiunion reasons,'stated that he "was not anantiunion person,"and said that he "would have noobjections if the employees want[ed Local] 65," but thathe would have "to check with his attorneys." When BriggstoldVerger that he would file a petition for a Boardelection,the latter said that he had "absolutely noobjection to that" and that there would be "no problem atallnegotiatingwith him or anybody else that mightrepresent the men."Briggs then proceeded to the Board'sRegionalOffice and filed the petition.'C. CompanyPresident Verger'sMeetings withEmployees1.The June 27interviewwithRivas'and Arnold'Respondent's two other witnesses(GeneralManagerWatson andCompany Attorney Flynn),who testified on only limited issues, werecredible witnesses. Respondent did not call any employees to corroboratethe crucial testimony of Verger and Guthart.'Unless otherwise indicated"Verger" refers to Nathan Verger'Unless otherwise indicated,subsequent date references are to 1966.'The credible evidence establishes that Respondent had no knowledge ofthe organizational drive prior to Briggs'June 24 visit.`Based on the composite, substantially undisputed testimony of Briggs,Guthart,and Verger.'Since Rivas,likemost of Respondent'sother employees, spoke onlylittleEnglish, Foreman Perez acted as interpreter.Perez performed this ALARM DEVICE MANUFACTURING CO.The next workday (Monday, June 27), Verger called tohis office Rivas and Arnold "two old, trusted employees"(Verger'sdescription)whowereonDistrict65'sorganizing committee. Verger testified that he told themhe "was surprised to hear that you are on a committee ofDistrict 65" and that he "was interested in knowing howcome they were committeemen and what their problemswere, if any." He also testified that he called them inbecause he "wanted to get an idea of what [they] had tosay about District 65, what their ideas were, were they infactmember[s] of this committee." Guthart testified thatthemen were called in to "get a better reading of thesituation" and to "ascertain"' whether the Union's claimconcerning representation"was true."According toVerger, he selected these two employees because "theyknew me well"and he felt"they would not think that Iwas going to intimidate them." Also according to Verger,Rivas appeared "most agitated" and Arnold was "sullen,unfriendly."Rivas told Verger that he "really wasn'tsympathetic or in favor of the union," but that he hadarehappening."He complained that a less senioremployee (Feliciano) "had been put in a position ofauthority"over the employees. Arnold protested theemployees' inability to go outside the plant for coffeebreaks.Other complaints related to Plant Superintendent"Pop" Verger's attitude and conduct toward the men andthe fact that Nat Verger had lost touch with theemployees and- no longer was"accessible"to handlegrievances. Verger assured them that Feleciano was in noway their superior, acknowledged that there was merit tosome of thecomplaints,and promised he would not againmake the "mistake of not paying attention to the plants'2. The June 28 meeting; formation of the ShopCommitteeThe next morning (Tuesday, June 28), Verger had allthe employees assembled in the shop and delivered aspeech. Verger told them that he heard some of the menwere trying to bringina union,referred toUnionRepresentative Briggs'previousFriday visitto the plant,named the six men whom Briggs identified as District 65organizers,and acknowledged receivingtheUnion'spetition for an election that.morning(June 28).WhileVerger stated that the Company was not antiunion andthat it wanted the employees to select their own labororganization to represent them, he also said that District65was "no good" and the employees "wouldn't getanything out of it"; that "all they wanted was your dues";that the Union would be making"big demands" which"would cost a lot of money for the Company"; that if theCompany and Uniondid not agreeon a contract therewould be a strike which would also "be costly to theemployees"; and he "would have to shut down if theystruck."Verger asked "the reason" they were trying tochore in other talks between Verger and employees.'Theabovefindings are based on the mutually corroborative,creditedtestimony of Guthart and Verger.Ido not credit Rivas' testimony that inan interview with Verger(presumably on June 27,as assumedby GeneralCounsel in his brief-Rivas could not specify the time),Verger warned,"[Y]ou know what could happen to you. I could throw you out right away.Iam not throwing you out because you have a family. . . .If you want,you can leave whenever you want to."Rivas impressedme as ahigh-strung,excitable individual,with a penchant for exaggerating anddramatizing events.Rivas quit Respondent in June or July 1967, inapparent bitterness and frustration at the failure of District 65 (of which hewas the leading proponent)to establish itself at the plant.661get a union into the shop and enumerated the benefitsthey were enjoying without a union stating that "we woulddo much better without them [the Union] because we weregetting the same things, same benefits as we could getwith them." He also afforded the men an opportunity tostate their complaints and grievances.According toemployee Igartua's credited testimony, Verger told theassembled employees "to organize" a "shop committee, aunion" to "represent the men, to deal with their problems... and they would bring [their problems] to him and wewould discuss these problems with him and he wouldagree to a settlement." 'In the course of the meeting, Verger asked the men toexpress their preference between District 65 and a shopcommittee by raising their hands, which they did - "themajority" showing their preference for a shop committee!' °'He then told the employees to select the i committee,suggesting that if be composed of five or six employees"from each side, like the men that wanted the Union" andthose that "didn't want the Union."Verger and Guthart left to return to their office,although Superintendent ("Pop") Verger and ForemanPerez remained in the shop area "off to the side" going"about their work," and the employees proceeded to votefor their committeemen. The men selected were Ocasio,Igartua, Rivas, Arnold, Contreras, and Rivera - the lastfour members of the District 65 organizing committee."'Igartua, currently a member of the Shop Committee (the others areOcasio and Droz),was substantially corroborated by other employees.Thus, employee Ocasio testified that Verger said"if we want to build ourown union,like the,one we call the shop committee, we be able"to do it"and that Verger told them"to pick the mentheywant to represent them."Cordero quoted Verger as saying,"we could form a committee ourselvesand get better organized"to obtain"more benefits" such as holidays.According to Rodriguez,Verger said that"theworkers could have acommittee"which"could be more beneficial to us than the Union"Salidotestified that "Verger said that we, the employees,should select a shopcommittee"and that"we should name the people who could form the shopcommittee." According to Twomey,Verger said the employees could gettogether"a group to discuss with him anything that was bothering us, likea grievance or anything."Gallagher testified that Verger stated,"if youhave any complaints,why don't you make a committee and come in to theoffice and talk" with him And Cordero quoted Verger that"we couldform a Shop Committee" through which the employees could obtain"more benefits"such as holidays."Based on mutually corroborative,credited testimony of Gallagher andSalido."As indicated,the findings in this section(C, 2) are based primarily onthe credited testimony of General Counsel'semployee witnesses whorepresented the entire spectrum of employee opinion-from pro-District65, to neutral,topro-Shop Committee.Guthart and Verger admittedtelling to the employees that"themen wouldbe better offwithout aunion,"but Guthart claimed that they couched their remarks in "preferredlanguage"as instructed by corporate counsel ("not a labor lawyer") whomthey consulted beforehand.Verger had difficulty remembering the call to"corporate counsel."Guthart and Verger also admitted that Vergerenumerated"a list of benefits that the men were already receiving .. .without benefit of a union,"including sick leave,coffeebreaks,good wages,hospitalization,and interest-free loans;and that Verger invited the men "tosend [in] some men"or "group"to talk to him about"their problems"which Rivas and Arnold previously called to their attention.Ido not creditVerger's testimony that he did"not recall using the word committee" andthat he knew he "did not use the word union,"testimony totallyinconsistentwith that of employees(active Shop Committee and activeDistrict 65 adherents),as well as that of Guthart who testified at one pointthat Verger mentioned that"the company would be willing to talk to anyunion,negotiate with any union that the men wanted to represent them."Verger's testimony is also inconsistent with his prehearing statement to theeffect that when"an employee asked [at the meeting] whether the mencould form their own union," he replied that the Company"would bargainwith any union"representing them,although he felt they "would be betteroff without any union since with unions there was always the possibility of 662DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The Shop CommitteemeetingShortly after lunch on the same day (June 28), the sixcommitteemen went to see Verger and Guthart. When oneof them(Ocasio)asked,"who is going to represent us"Verger said, "if you want to, get a lawyer to represent youlike a union."" The men (chiefly through Arnold andRivas), listed "problems" that were "troubling them."Among other things, they demanded more holidays (GoodFriday), longer coffee breaks, better wages and wageincreases on a regular periodic basis,paid health benefits,and an improved loan system, and better treatment fromSuperintendent ("Pop") Verger. One employee (Ocasio)requested that "things [be] written down" so that theemployees could know their benefits. After 30 to 45minutes of discussion,during which Verger took notes,Verger told the men that he "would consider these thingsand that he would come back to them with an answer."D. Polling of EmployeesToward the end of June, Verger called the employeestogether during working hours to ascertain their desiresrespectingUnionrepresentation.SpeakingthroughForeman Perez who interpreted, Verger told the 40 to 45employees that he wanted "to see who wants the District65 and . . . who wants the shop committee." Perez or"Pop" Verger passed out slips of paper and the employeeswere asked to mark them "yes" if they wanted District 65and "no" if they wanted the Committee. The men thendeposited the slips in a box outside "Pop's" office. Afterthe voting was completed, "Pop" brought the box into aCompany office where it was counted by Guthart. Perezor "Pop" later announced that the Shop Committee wonby one vote."a strike " However,Icredit Verger's and Guthart's denials that Verger hada hand in selecting specific members of the Shop Committee,denialssupported by credible General Counsel'switnesses who testified that theymade their own nominations and selections Testimony of Rivas andCordero (General Counsel's witnesses)to the contrary is discredited, theformer's because(as already indicated,supra,fn8) he was not a whollyreliablewitness and Cordero's because his testimony on this point isconfusing and self-contradictory. I also discredit Rivas' testimony that atthis and other meetings Verger told the employees that District 65 would"come in thin and go out fat" and that if the Union came in it [the Union]"would hangus by ournecks," expressions so novel and unique that theywould likely have been recalled by other General Counsel'switnesses,which(so far as the record shows)they had not"Based on Ocasio's testimony,in part corroborated by Rivas Guthartand Verger could not recall"anybody asking whether an attorney wasneeded or not" Verger's testimony that he had "no idea"that the groupwould see him about their problems and that he was unaware that the menhad been "selected"to speak for the employees until after he met withBoard representatives in a preelection conference is discredited"Based on the composite,mutuallycorroborative testimonyofemployees Igartua, Ocasio, and Gallegher.While none of these GeneralCounsel'switnesses could recall exactly when this took place,it is clear(contrary to Verger'sand Guthart's claim) that it occurred subsequent toUnion Representative Briggs' first(June 24) visit to the plant.Thus,Ocasio fixed the time as the end of June,after he had been selected ShopCommittee memberAll testified that the choice was between District 65and the Shop Committee,thus indicating that the Committee already wasin existenceGuthart and Verger testified that they decided to poll themen on the same day (June 24) that Briggs had first seen them in order to"get a reading as to whether or not the people supported this union."Verger testified that he"was concerned with the fact that Mr Briggs saidhe represented some of the men " Both claimed that the polling was"inconclusive"sinceonly 25ballots were cast,some unintelligibly as by"check"or "X " Guthart admitted that Perez distributed the ballots andbrought them to his office and that he(Guthart) counted themVerger and Guthart credibly testified that prior to thepolling Verger mentioned that Respondent was "basicallynot antiunion," that they should feel free to express theirdesires, and that he would negotiate with a union of theirchoice.'E. TheBoard PreelectionConferencesOn July 5,District 65 representatives(including VicePresident Briggs and the six-man organizing committee)met with Company representatives(Verger and Guthart)at an informal conference conducted by Board Agent Barton the Union's election petition.The parties discussed theusualrepresentationquestions,includingcommerce,appropriate unit,eligibility list,and the possibility ofexecutingaconsent-electionagreement.During theconference Bart asked,"was there any other group, hasanybody else indicated that they are interested inrepresenting themen."Verger answered that anotherunion(Local 517)had filed a petition about 9 months agowhich had been withdrawn and that a six-man employee"group"had met with him on June 28 to discuss plant"problems."At this point Bart left the room and returnedwith his supervisor who questioned Verger regarding thenature of the "group"and the problems it had raised withVerger.Verger stated that"ifDistrict 65 is going on theballot,then this employee group should also be on theballot.""The supervisor then asked Verger if Bart couldvisit the plant to investigate the situation and Vergeragreed.Board Agent Bart visited the plant on the following day(July 6)and inquired of several employees,includingOcasio, about the Shop Committee.At a second Boardconference held on the next day (July 7),Ocasio appearedonbehalfof the Shop Committee and presentedauthorizationcards showing a sufficient showing ofinterest."The Board agent announced that the ShopCommittee("Alarm Device Shop Committee")would beplaced on the ballot so that the employees would bepresented with three election choices:District 65, ShopCommittee,and"nounion.""AlthoughUnionRepresentativeBriggs initiallyobjected,he eventuallyagreed to include the Shop Committee on the ballot, inorder to avoid"long litigation."Thereupon the partiessigned a consent-election agreement - Briggs for District65,Ocasio for the Shop Committee,Verger for theRespondent.The election was scheduledfor July 25.Advised by the Board agent at the July 7 conferencenot to discuss employee problems or otherwise deal withthe Shop Committee pending outcome of the election,Verger"immediately"called the six-man Shop Committeeto his office and told them that he could do nothing aboutthe "problems" and demands they had discussed on June28(supra,C, 3).""Although I have not credited aspects of Verger'sandGuthart'stestimony respecting the polling, I credit their testimony to the extentindicated, since it was not contradicted by General Counsel'switnessesand,moreover,the testimony is consistent with admissions by GeneralCounsel'switnesses that Verger had made similar statements in the ensuingelection campaign"On cross-examination Verger reluctantly admitted that he made thisstatement which appears in his February 1966 prehearing affidavit"Board personnel had previously advised Ocasio on the procedure forplacing the Shop Committee on the ballot,i.e.,thathe obtainauthorization cards evidencing employee interest in the Committee"I do not credit Guthart's and Verger's testimony that they first heardof the term "Shop Committee"at the Board conference."Based on the credited testimony of Guthart and Verger who also ALARM DEVICE MANUFACTURING CO.About this time(July 7),Guthart and Verger preparedthe first of a series of election leaflets in which theyreiterated that they could'not meet again with "your ShopCommittee."The leaflet also recited that when("ten daysago") the employees"decided to form their own ShopCommittee to represent them,"management met with it"the same day the Committee was elected";that theCompany and Committee"talked about"a "number ofproblems,"including better pay,a fixed schedule of wageraises,sickpay,coffeebreaks,hospitalization,anadditional paid holiday(Good Friday),and a"complaintcommittee";that Verger and Guthart"promised to meetagainwith the Shop Committee 3 days afterward todiscuss what they would do to solve these problems"; andthat it was"agreed that all decisions would be put downin writing and distributed to the men."F. Verger's PreelectionMeetings withEmployeesOn the next day, July 8, Verger called a meeting of allemployees,inwhich the above leaflet was read to them(by Foreman Perez, his customary interpreter). Copieswere then distributed to the men. ' Verger held severaladditional meetings and also distributed Company leafletsamongemployees, prior to the July 25 election.`Verger admitted at the hearing that he "was concernedwith any foreign entity entering that might destroy [the]harmony"in the plant, emphasizing that he "didn't wantany outside influence to interrupt that."He also admittedthat he regarded District 65, and to a lesser extent theShop Committee,as such an entity and that he "wouldresistanyadverseoutsideinfluenceaffectingourharmony." He also testified - and some of the employeetestimony corroborated him - that during the campaignhe told the employees that the election would be secretand they could "choose whoever" they wanted; that he"wouldn't oppose [their]selection or choice";and that he"would continue[to] treat them"as before irrespective oftheir selections.On the other hand,credited evidence alsoestablishes thatVerger was at the same time tellingemployees that District 65 would not be "convenient" or"good"for them;that the Union was merely interested indueswhich they would not have to pay to the ShopCommittee; that the Union was "making demands" which"would cost a lot of money for the Company";and that ifDistrict 65 won,the employees"would suffer damage,"could be subjected to strikes,and "the ones that would beaffected would be the employees."According to employeeGallagher," Verger declared "there would be a change allright"ifDistrict 65 came in, but did not explain "how itwould be."Verger also commented on prospects for"gettingadvances,"statingthattheCompany wasplanning to expand to larger quarters where more foremenwould be needed'and employees could earn more money.He admitted that he"personally did not like District 65,';credibly testified that Respondent did not thereafter meet with the ShopCommittee until after its certification(Infra)."Based on credited testimony of Guthart,who also testified that theleaflet had been approved in advance by Company counsel While Gutharttestified thatVerger"limited his remarks to this document,"Vergerindicated that he covered other matters,including a review of the"amiable,good relationship"between the Company and its employeesduring the preceding 9 or 10 years."While Guthart could recall only two meetings before the election,Verger and several employees remembered others,Verger perhaps as manyas six.Guthart testified that he attended all meetings.Verger spokewithout notes and, as usual,Foreman Perez translated his remarks intoSpanish.663stating that it was a "retail union" unsuitable to handleproblems such as those in Respondent's plant.22The leaflets distributed by Respondent emphasized the"very costly" nature of strikes whichunions "oftencause"; urged the employees "not to make a mistake,"pointing out that whereas the Union "has nothing tolose," the employees had "everything to lose"; remindedthe employees that "the Union doesn't pay you" while"the Company does"; and listed the benefits theretoforeenjoyed by them. One leaflet urged the men to vote "nounion," pointing out that the election "will be held incomplete secrecy."G. TheBoard Elections:Certification of ShopCommitteeThe election of July 25 was inconclusive. Of 46eligibles,19 voted for District 65, 11 for the ShopCommittee, and 7 for neither (2 ballots were void and 12challenged). On September 9, the Regional Director issuedhis report indicating that the results remained indecisivesince no choice had obtained a majority," and a runoffelection wasscheduled for September 30.In the 2 months intervening between the first andsecond elections, Verger continued to hold meetings ofemployees on Company premises and time. At the firstsuchmeeting,he explained the "non-determinative"character of the first election. At other meetings, herepeated his views of District 65, reminding employees ofpossiblyadverse conditions if District 65 should bevictorious in the second election, including his anticipatedinability to meet expected District 65 demands, prospectsof strikes, and employee hardships; as well as hispreference for the Shop Committee and his personaldislike of District 65, particularly since the latter was (inhis view) a "retail union" lacking the capacity to handlethe problems of plant employees. Verger stressed theimprovements in store for employees, including wageraises, a new system of progressive wage increases, andincreasedhospitalization(BlueCross)benefits,whilestating,to be sure, that these could ensue regardless of theelection outcome.24In the September 30 runoff election, 17 of 45 eligiblesvoted for District 65 and 20 for the Shop Committee."A General Counsel witness who was neither a District 65 nor ShopCommittee adherent.He is still in Respondent's employ"Guthart admitted that he did not know"for a fact"thatDistrict 65represented only retail or department stores. Verger testified that to "thebest of my knowledge"itwas "a retail union."In view of credited evidence as set forth above, I cannot accept Verger'sassertion that he did not "at any time"before or after the first electionexpress a preferencefor the ShopCommittee. Guthart at first testified thatVerger"never expressed a preference between the Shop Committee andDistrict 65before thefirst election,"explaining that during this period hetook no sides and only urged employees to vote "no union."According toGuthart,Verger expressed preference for the Shop Committee after thefirst election(i.e., the runoff election campaign,infra),when only the twolabor organizations were competing on the ballot. However,at a laterpointhe testified thatVerger had also expressed Shop Committee"preference"before the first election."The revised tally showed 19 votes for District 65,13 for the ShopCommittee,and 8 for neither."Verger and Guthart testified that they were"concerned" aboutemployee grumblings and complaints against the wage freeze which theCompany imposed during the election interregnum. According to Guthart,Verger promised "that he would have a schedule of increases"based onlength of service.Respondent had no such "regular" or automatic systemin effect before the organization drive;wage increases were determined onthe basis of management review and discretion, chief factors being "merit"and length of employment. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, because of 4 challenged and 2 void ballots theresults were again indecisive. On October 26, the RegionalDirector issued another report, sustaining two challenges(the other two were left unresolved since they could notaffect the election outcome), and certifying the ShopCommittee as majority representative.H. The CollectiveAgreementWith the ShopCommitteeA day or two after the Shop Committee's certification(onOctober27or28),Company representatives(PresidentVerger and Vice President Guthart) and theShop Committee (Ocasio, Igartua, and Droz) met tonegotiate a collective agreement.2SAfter three or foursessions (by October 31), the parties reached agreement onall terms and conditions and on November 2 signed acontract.The Shop Committee had initiated contractproposals inwhich it had manifested and expressedinterestas early as June28 (supra,C, 3), includingincreasedwages, an "automatic progression" of wagesbased on length of service, additional paid holidays suchas Good Friday, improved health benefits, a more liberalloan system, and longer coffee breaks. Respondentgranted substantially all of those demands and in additionagreed to "tuition grants" to employees taking mechanicaltrainingcourses in school- a proposal the Companyinitiated.The Shop Committee yielded to Respondent'sinsistence on a broad Employer"rights" clause underwhich management was to retain full control over suchmatters as hiring and firing without regard to seniority."The collective agreement (signedNovember 2 andeffective for 3 years)embodiesallof the above-agreedprovisionsand others covering union security, duescheckoff, strikes and lockouts, and grievances." The ShopCommittee has not, however, set or collected dues and thecontract checkoff provision has not been carried out. Nordoes the Committee have any other sources ofincome,norexpenses.Although the union-security contract"Findings concerning these negotiations are based on credited testimonyof Guthart,Igartua,and Ocasio-the only witnesses thereonIdo notcreditRivas' testimony that in a meeting held immediately after theSeptember 30 runoff election, Verger told the employees that he did notwant four of the six former committeemen(Rivas, Arnold,Contreras, andRivera-allmembers of District 65's organizing Committee)on the ShopCommittee and that Verger then proceeded to designate Ocasio, Igartua(two of the original committeemen),and Droz to serve on it. I havealready commented on Rivas' unreliability as a witness.(Supra,footnote8) Although Rodriguez(aspects of whose testimony I have credited) atone point also testified that Verger had appointed the three-man ShopCommittee,histestimonyon this point is vague and confusingFurthermore,Rodriguez indicated that the alleged selections were made atameeting at which Verger read provisions of the collective agreementbetween Company and Shop Committee(infra),thus suggesting that theCommittee members(who negotiated the contract)had been selectedbefore the meeting in question.Igartua,an essentially credible witness,testified as to a meeting in which Verger"explained the whole contract tothemen,"withoutalsostatingthatVergerhad selected theCommitteemen.It is obvious that Rodriguez'memory on this event waspoor, despite repeated attempts to refresh his recollection through apreheanng affidavit"Guthart testified that these prerogatives were so important toRespondent"that if we did give a strict seniority situation on firing, wewould have wanted to amend downward our wage schedule because we feltwe would lose a certain amount of efficiency and productivity in theplant."The agreed wage clause provided for a$5 increase in base(initial)pay from $55 to $60 and for periodic$5 increases(after 3 weeks, 3months, 6 months, etc) up to $100 after 3 years' employment In October1967,Respondent granted the Shop Committee's request for $5 to $10increases,thereby raising base pay to$65 and top pay to $110.requires employees to become and remain members ingood standing after 30 days of employment, the ShopCommittee does not have a list of members nor has itobtainedordistributedmembershipcards.Nomembership meetings have been held, although groups ofemployees have talked to Committeemen during lunch.Credible evidenceestablishesthatShop Committeerepresentatives (Ocasio and to a lesser extent Igartua)have taken up with management sundry matters andgrievances relating to sick leave payments, loans, wages,medical insurance, and discipline."GeneralManagerWatson,who usually handled these complaints forRespondent, estimated that there have been about 15 suchgrievances in the past 16 months. He also indicated thatthe complaints were handled in an extremely informalway, never in writing, and often on the spot (as whenOcasio "catches" him in making his rounds in the plant).1.Conclusions As to the Alleged 8(a)(1) and (2)Violations1.As found, on Friday, June 24, District 65Respresentative Briggs visited the plant and told CompanyPresidentVerger and Vice President Guthart that theUnion represented their employees.Verger rejectedBriggs'recognitional demand and Briggs immediately filedapetitionforaBoard election. The next workday(Monday, June 27), Verger summoned "two old, trustedemployees" (Rivas and Arnold) to his office where hequestioned them concerning their union sympathies, theirposition on the Unionorganizingcommittee, and the"problems" that led them to espouse unionism. Thefollowing day (Tuesday, June 28), Verger assembled allemployees in the shop and told them of the Union'selection petition.Verger said that the Union was "nogood" and that the men "wouldn't get anything out of it,"warned them that the Union's "big demands" and"costly"strikescouldaffecttheiremployment,enumeratedthe benefits they already had withouta union,and assured them that they "could do much better"without it. Verger then told the employees "to organize" ashop committee to "represent the men" for the purpose ofdiscussing their"problems" with management,pointingout that the committee "could be more beneficial to[them] than the Union." He then asked the assembledemployees then and there to indicate their preference forDistrict 65 of a shop committee by raising their hands.When a majority of hands indicated preference for a shopcommittee,Vergeraskedtheemployees to pickcommitteemen, suggesting five or six men "from eachside," i.e., pro-District 65 and anti-District 65 men. Theemployees then chose six "committeemen," including fourmembers of District 65'sorganizingcommittee. Later the"The contract was drafted by Respondent's attorneys, the ShopCommittee being unrepresented by counsel or other professional advisers.During the negotiations,the Shop Committee would state its demands andVerger would take notes thereon and later reduce to writing what had beenagreed upon. The record indicates that the Committee solicited theemployees' approval of the contract before executing it."Testimony of Guthart and Watson(Respondent'sgeneralmanagersinceOctober 1966) Both Igartua and Ocasio testified that they hadhandled employee grievances.While Igartua at one point stated that hecould not remember"the last time"the Committee took up a grievance,he later recalled that it was "about a month ago." Ocasio's testimony atone point that he had not had occasion"to resort to the proceduredescribed"in the contract seems to have been based on a misunderstandingof the question put to him by Union counsel. ALARM DEVICE MANUFACTURING CO.665same day, this group discussed with Verger "theproblems" thatwere"troubling them," demanding,among other things, higher wages, an additional holiday,betterhealth benefits, an improved loan system, andlonger coffee breaks. Verger promised to "consider thesethings."Subsequently,Verger,Guthart,andDistrict65representatives conferred with a Board agent concerningthe election on the Union's petition.When the Boardagent asked if "any other group" had expressed interest"in representing the men," Verger mentioned the six-manemployee "group" in which he met on June 28 to discussplant "problems." Verger said that "if District 65 is goingon the ballot, then this employee group should also be onthe ballot."At the second (July 7) election conference,one of the committeemen (Ocasio) appeared for theCommittee and after demonstrating a showing of interest,the Shop Committeewas includedon the ballot. Vergerthen informed the Shop Committee that he could nolonger deal with it until after the election.Verger continued to meet with the employees during theelection campaign. Although he assured them of a freechoice in selecting their bargaining representative in theelection, that he "wouldn't oppose" their choice, and thathe would "treat them" as in the past, he neverthelessreiterated his earlier statements that District 65 would notbe "good" for them; that it was interested only in theirdues; that the Union would be making costly demands;that the men would be subjected to strikes; and that they"would suffer damage." On one occasion he pointed outthat if District 65 came in "there would be a change allright," leaving it to the employees to draw their ownconclusions. He also dwelt on the employees' prospects for"getting advances" in an expanded operation where theCompany would need more foremen and higher paidworkers.While urging his employees to vote "no union"in the firstelection campaign,Verger made it clear that asbetween Shop Committee and District 65 he preferred theCommittee,giving as one reasonthat the latter was a"retail union" unfamiliar with the employees' problems,thereby suggesting that District 65 was unqualified to takecare of their interests. In the second campaign, whenchoice narrowed down to District 65 and the ShopCommittee, Verger made his preference even plainer,continuing to emphasize his "personal dislike" of District65 and hisanticipateddifficultiesindealingwith itsexpected demands, while at the same time indicating therewould be wageincreasesand a new progressive wage scaleirrespective of the election outcome.Immediately upon certification of the Shop Committeefollowing the second election, Verger negotiated with it,and after three or foursessionsawarded to it a contractcontainingsubstantially all of the demands the Committeehad made in the Company's initial June 28 meeting withthe Committee. The contract contained union-security andcheckoff clauseswhich, it appears, have never beenenforced or applied.2.unionsmay have telling effectamong menwho know theconsequencesofincurringthatemployer'sstrongdispleasure."I.A.M. v. N.L.R.B.,311 U.S. 72, 78;IrvingAir Chute Co. v. N.L.R.B.,350 F.2d 176, 181 (C.A. 2).Here, it is clear that Respondent resorted to more than"slight suggestions" in suggesting, promoting, sponsoring,and establishing the Shop Committee. As a response toDistrict 65's recognitional demands, Company PresidentVerger called a meeting of all employees and specificallysuggested to them "to organize" a union of their ownwhich would be "more beneficial" to them. As one of thecommitteemen (Igartua) put it, Verger "brought out theidea" of a shop committee. After implanting in the mindsof the employees the inside union, he sought to impress onthem the futility and hazard of joining District 65 bystressingitsincapacity to represent them, its "bigdemands," the "costly" strikes (to employer andemployees) it could cause, and the fact that they"wouldn't get anything out of it."29 That such conductconstitutes illegal interference and assistance in theformation of a labor organization needs no elaboration.SeeN.L.R.B. v.PhilamonLaboratories, Inc.,298 F.2d.176, 181 (C.A.2); Irving Air Chute Co. v. N.L.R.B.,350F.2d 176, 180-181 (C.A. 2), enfg. 149 NLRB 647;MillerCharles and Company,146 NLRB 405, 410-411, enfd. 341F.2d 870, 873 (C.A. 2).There is no question that the Shop Committeeconstituted a labor organization within the meaning of theAct even on June 28. Section 2(5) of the Act defines"labor organization" in broad termsso asto include "anyorganizationof any kind . . . or employee representationcommittee or plan, in which employees participate andwhich exists the purpose, in whole or in part, of dealingwith employersconcerninggrievances ... or conditions ofwork." The Shop Committee was formed on June 28 forthespecificpurposeofmeetingwithRespondentconcerningworkingconditions.Theemployeesparticipated in the Committee through their chosenrepresentatives, and the Committee met with and madedemands on Respondent concerning such matters aswages,holidays, health benefits, and employeeloans."Respondent recognized the status of the Committee as alabor organizationin itsJuly 7 leaflet, reminding theemployees in it that they had "decided to form their ownShop Committee to represent" themsome"ten daysago," and that it met. with their "elected" representativestodiscusswages and usual terms and conditions ofemployment.ThatRespondentshortlyafterwardsuspended dealing with this Committeeis immaterial,since,by its prior conduct, it had already violated thestatute.N.L.R.B. v. Philamon Laboratories, supra,298F.2d at 181. Furthermore, the Shop Committee continuedto exist as a viable organization, participated in twoBoardelections,andultimatelywasrecognized.Respondent itself looked upon the current ShopCommitteeas a continuationof the old. It requested theBoard agentto place the original Committee on the ballotas a rival of District 65. The continuing character of theShop Committee is further evidenced by the fact that twoof its original members (Ocasio and Igartua) continued toAs stated inHarrison Sheet SteelCo. v. N.L.R.B.,194F.2d 407, 410 (C.A.7), "It has repeatedly been held thatan employer may not intrude in matters concerning theself-organization of his employees.He must refrain fromallinterference.He must maintain a strictly neutralattitude.Especially is this so where the adherence of theemployees is being soughtby rivallabor organizations.""Slight suggestions as to the employer's choice between"Verger andGuthartadmitted that Verger had referred to exorbitantDistrict 65 demands and costly strikes,Guthart's contending that the lastpoint was made in the context of an "impasse"when"reallythe workersare the people who suffer." Since such an "impasse" could also occur withan independent Shop Committee,the neteffectof Verger'ssupposedconcern on his employees' behalf was to accentuate the supposed dangersto his employees of a strikeonlyas emanating fromDistrict 65"CfN.L R B v Cabot Carbon Company,360 US. 203, 211-213; 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDserve on it,"and that the proposals for which the originalCommittee had pressed in its initial June 28 meeting wererevivedand again presented in the postcertification(October 26)negotiations.In view of the genesis of the Shop Committee asRespondent'sbrainchild,itisclear thatRespondent'sexpressions of "preference"for the Committee in theelection campaigns also constituted illegal interference andassistance.Respondent,however, went further than using"preferred language." It channeled its employees'intereststo the Committee and sought to perpetuate its existenceby creating the impression that strikes were inevitable ifthey voted in the rival District 65,by telling its employeesthat they had "everything to lose"if they selected it, bystressing that they risked their jobs and earning power, bywarning that they could suffer harm,and by implying thattheystoodtogainspecialconsiderationsthroughrepresentation by the Shop Committee as distinguishedfromDistrict65.'=WhileRespondentalsoutteredassurancesof neutrality,freedom of choice, and noreprisals,thesewere so interwoven with others and acourse of unfair conduct that they had little real meaningor force,particularly to Respondent's unsophisticated andunlettered employees.The Shop Committee thus owed itscontinuednurtureaswellasparentagedirectlytoRespondent.To be sure, the record is not completely one-sided. Inadditiontoexpressionsofneutrality,Respondentcooperated in seeking a quick election.Itsuspendedfurthermeetings with the Shop Committee after signingthe consent-electionagreement.Itbargainedwith theCommittee after it was certified,granted it concessions,and processed employee grievances.And as Respondentemphasizes,this record is devoid of the many"indicia ofan employer bent on thwarting his employees'rights"(Resp.br. p. 40) found in classic 8(a)(2) cases-such asoutrightthreats,surveillance,anddiscriminatorydischarges.However, as one court recently observed,"Today the employer seldom engages in crude,flagrantderelictions.Nowadays it is usually a case of moresubtlety,perhaps the more effective,and certainly themore likely to escape legal condemnation."N.L.R.B. v.NeuhoffBrothers Packers,Inc.,375 F.2d 372, 374 (C.A.5).IalsoagreewithCompany Counsel,ashe aptlyobserves in his brief(pp. 58-59), that the fact that "theShop Committee is not as strong, or as powerful, or asformalized"asDistrict 65, or that it does not have the"degree of militancy" of other unions"isnot a basis forand cannot be equated with assistance or domination."Nevertheless,the genesis,nature,functioning,and sourceof support of a labor organization cannot be ignored.N.L.R B v. Philemon Laboratories, supra,298 F.2d at 181;N L R B v.Kennametal,Inc,182 F.2d 817,818 (C A.3);PortoMills, Inc.,149NLRB 1454, 1471."While the original Shop Committee consisted of six members, thepresentCommitte consists of only three-the bulk of the originalCommittee(four Union members including District 65's leading advocatesRivas and Cordero)apparently having resigned,at least one of them(Rivas)because of his disenchantment with the Committee.One memberof the Committee(Droz)did not serve on the original Committee."Respondent'santipathytowardDistrict65isevidencedbyuncontradicted credited testimony that even as late as this hearing (April1968), Company President Verger called a meeting of his employees andtold them that they could select any union from the numerous unions inNew York with the exception of District 65, also telling them he was suretheShopCommitteewas favored by all except two or three"troublemakers."Here, the Shop Committee collects no dues, has noostensiblefunds,incursno expenses,maintainsnomembership list, and,so far as appears,has no addressand telephone of its own. Although by no means decisive,these are includable among the relevant considerations.3.On the basis of the foregoing and of the entire record, Ifind and conclude that Respondent interfered with theformation of and gave assistance and support to a labororganization,in violation of Section 8(a)(2) of the Act.Ialso find that by the foregoing conduct and bysuggesting the formation of a Shop Committee,and, inthe circumstances in this case,by expressing preferencefor such Committee, by creating the impression of futilityand hazard of joining an outside union as aforesaid,Respondent also interfered with,restrained,and coercedits employees in violation of Section8(a)(1) of the Act.Ifurther find that Respondent independently violatedSection 8(a)(1) by interrogating two members of District65's organizing committee(Rivas andArnold)concerningtheirunion sympathies and reasons for joining thatcommittee(supra,C,1)andby polling its employeesthrough a show of hands(supra,C, 2) and a secret ballot(supra,D) regarding their preference between ShopCommittee and District 65. Although the interrogationand polling were accompanied by disclosure of purpose of(i.e.,whether District 65 represented a majority) and byassurances against reprisals,theylacked at least oneessential requirement,i.e., they were not conducted in abackground free from employer hostility to unionorganization and from unfair labor practices. SeeBlueFlashExpress, Inc.,109NLRB 591, 593;StruksnesConstruction Co., Inc.,165 NLRB No. 102."J.RetroactiveWagePay To Cordero1.The evidenceGeneralCounselcontends(br.pp.31-32)thatRespondent also violated Section 8(a)(1) of the Act bypromising and subsequently granting employee Cordero,an activeDistrict65adherent,"a retroactive payincrease"in order to induce him to abandon the Union.The substantially uncontradicted evidence shows thatCordero had worked for Respondent for about 5 or 6years up to 1965, when he quit to return to Puerto Rico.He admittedly had been "a good"and "satisfactory"employee earning $90 a week when he left.In April 1966,Superintendent "Pop" Verger rehired him as a "new"employee at $65 a week. (Although Cordero testified that"General Counsel contends that Respondent also violated Section 8(aX2)and (3)of the Act by executing a union-shop agreement with a checkoffclause, while Respondent contends that it would be "highly improper andhighly unfair for the Board now to claim"that this constituted a violationsince it took this action subsequent to and in reliance upon the Board'scertificationof the Shop Committee.It is unnecessary to pass on thisspecific issue since the order recommended herein contains the customaryremedial provision in 8(a)(2) cases(whether acertifiedor noncertifiedunion is involved)thatRespondent cease giving effect to any existingcontractwith the assisted labor organization as well as withdrawrecognition therefrom,unless and until it is certified by the Board (see"The Remedy,"infra).Since, as previously found,certain threats and statements attributed toRespondent were not in fact uttered and since,contrary toGeneralCounsel's claim, Respondent did not have a hand in selecting the specificmembers of the Shop Committee, I do not predicate any 8(aX2) violationson such conduct. ALARM DEVICE MANUFACTURING CO.2weeks later. ;leissalary.was. increasedto$75,hiseffect.untii 5,weeks later,the week endingMay 19.) AsRespondent'schief' officials ,,(NatVerger and Guthart)knew, Cordero was-one of District 65's chief protagonists.I-Ie was appointed to the Union's organizing committee inJune,. -and in July was, one, of its representatives at theBoard preelection conferences(supra,-B,1,and E).Sometime thereafter-the time and circumstancesinvolved are in dispute ; Cordero was called to CompanyPresidentVerger's office and told that "Pop" Vergermistakenly rehired him, (in April) at $65 a week, that heshould have been rehired at $90(his salary when he left),and that the "mistake" would be rectified by giving himthedifferenceinsalaryretroactivelytoApril.Subsequently-the time again is in dispute- Corderowas given a lump sum of$392 (according to Respondent'srecords$434.50 lessdeductions),representingthedifference between the $90 weekly rate and the rate paid.Cordero testified that when called to the office, Vergersaid to him that "there had been a mistake and that hewould pay me for all thetime Iworked" at the $90 rate;that Verger said he "should keep quiet about it and .. .should forget about the Union;" and that the bookkeeperthereaftergave him an envelope containing$392 in cash.Cordero fixed the time of his interview as a week beforeor a week after. the first (July 25) election, but oncross-examination indicated that it"could have" occurredafter the second(September 30) election when he sawCompany counsel in the office. He had still greaterdifficultyfixingthe time he got the $392 "backpay," firsttestifying that it was -1 to 3 weeks after the interview, andthen that it was 6 months from about the time he wasreemployedinApril.InhisDecember 1 prehearingaffidavit,Cordero likewise indicated that his $90 weeklywage was restored about 6 months after April.Verger and Guthart- fixed the date of the Corderointerviewand of the retroactive payment as "earlyOctober,"shortlyafterthe second (September 30)election.They testified that -they first learned of "Pop"Verger's decision to rehire Cordero as a "new" employeeat $65 a week when Cordero's foreman(Ford)reportedthat Cordero "doesn't hustle ... doesn't really do a goodjob the wayhe usedto" before he left, attributing this tothefactthatCordero "felt he had been unjustlypenalized"by being rehired at a salary considerably lessthan he had been paid before." According to Guthart, heand Verger discussed the matter, "determined a mistakehad been made by Pop...and we decided it should berectified."Aware that Cordero was an active District 65leader,Verger 'called his attorney and "argued quitestrongly with counsel that[he]would likevery much torectify this injustice."His attorney told him that in viewof the pending election"itwould certainly be consideredan unfair labor practice to do this"atthat time.According to Verger, he- also was "admonished not to sayanything" 'toCordero and he followed this "advice."Verger further testified thatstill"anxious" to rectify the"grave injustice,"he again consulted counsel immediatelyafter the second(September 30) election.After somediscussionof the possibleeffectofthependingunchallenged ballots, Verger was advised that he "couldpay [Cordero] the money that was owed him." Vergerthen called Cordero to his office and told him (accordingto Verger) that he was "very.sorry that an error had beenmade" and that Cordero would be repaid "as fast as ourbookkeeping department could look into his record" allthemoney due him on the basis of a $90 weekly wage667"going allthe way back in time to when he arrived."Verger testified that he also told Cordero that he wantedhim to do "a good job" and to "forget the fact thatinjusticewas done" him. According to Guthart, Vergersaid"somethingto the effect that . . . he knew Cordero ...had been, aI supporter of District 65, a member of thecommittee, but that this didn't affect the fact that amistake hadbeen madeon our part that was going to berectified."While Verger could not recall any particularreaction on the part of Cordero other than that he said"thank you, and left," Guthart recalled that Cordero"seemed stunned"and "seemednot to really believe."2.ConclusionsA. All circumstances considered, I credit the testimonyof Verger and Guthart that theirdiscussionwith Cordero,theirpromise to give him the "backpay," and theretroactive payment itself occurred in October, after thesecond (September 30) election. I rely particularly in thefollowing factors: (1) Cordero's poor power of recollectionof the events; (2) Guthart's and Verger's testimony on thelump sum payment is corroborated by Company payrollrecords showing that it was made in the week endingOctober 20; (3) Cordero's own testimony that theinterview took place 1 to 3 weeks before the payment andabout 6 months after he was reemployed in April; and (4)Company Attorney Flynn's credited testimony establishingthat Verger first consulted him concerning the retroactivepay "in late August or early September" and that he firstvisited the plant "almost a week after the second election"so that if, as Cordero testified, he saw Counsel at the timeof the interview, such interview could have occurred onlyin October."B. I do not, however, credit Verger's explanation as tothe motivation or reason which prompted him to rectifythe "grave injustice" to Cordero. I have found that Vergerwas deeply opposed to District 65 and sought to supplantitwith the Shop Committee. Verger knew that Corderowas a leading Union adherent. The crucial inquiry is whywas Verger, as he repeatedly proclaimed, so "anxious"and "argued so strongly" with his attorney "to rectify[the]injustice"toCordero before resolution of thepending second election challenges, which resolution couldhave affected the election results?" Verger's hasty action isevenmore puzzling in that there is no evidence thatCordero had pressured, or even requested, the Companytorestore the $90 pay. It is also baffling becauseadmittedlynot a singleother employee, no matter howdeserving,was given a wage increase until all electionissues were resolved, all wages having been frozen for theduration of the representation proceeding- and thisdespitethenumerous"complaints"andallegedgrumblings from employees. Indeed, it was not untilNovember 2- when the contract with the ShopCommittee was executed, that any employee was given anincrease.Verger's and Guthart's assertions that they"Verger could not fix the time of this report from Ford,and Guthartwas uncertain,estimating it to be"July maybe,sometime in the summer"and also as"probably August ""I do not credit Union Representative Briggs' testimony to the extent itpurports to corroborate Cordero on this incident. Briggs testified that hepersonally saw Cordero in Verger's office through an office window whilestanding outside the plant and that this occurred before the secondelection. 'His testimony as to when this occurred is vague and uncertainand he admittedly could not hear what was being said."The election was close, with 20 out of 46 voting for the ShopCommittee and 17 for the Union, and 4 challenges. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDwanted to gratify a "dissatisfied" employee ringssomewhat hollow in the absence of evidence ofdissatisfaction on the part of Cordero. Cordero did nottestify that he was dissatisfied and Ford, who allegedlyreportedon his dissatisfaction,was not produced totestify.Verger's and Guthart's testimony indicates thatFord had merely surmised that Cordero was "unhappy.""Nor is there any evidence that Cordero's production haddeteriorated as a result of the claimed dissatisfaction, thisclaim, too, being based only on Ford's alleged report.Verger admitted that in his interview with Cordero, heexacted no promise from Cordero that he improve hiswork.He also admitted that he did not check onCordero's performance since the "backpay" was givenhim. Be that as it may, Verger admitted that Cordero'salleged production deficiency played only a minor part inhis decision to rectify the "injustice.""Upon the record as a whole, 1 find and conclude thatVerger's promise and subsequent grant of the retroactivelump sum to Cordero was motivated by a purpose anddesire to induce Cordero, an ardent District 65 leader, toforget and forsake the Union, to impress upon otheremployees (as Verger sought to do in election speeches)that the employees stood to gain more without an"adverse influence" in the plant such as the Union, and tocounter and discourage Union adherence in the future. Ifurtherfind that if, as Verger repeatedly proclaimed,Cordero was visited with a "grave injustice" when rehiredat the ($65) weekly salary, the dominant reason forVerger's decision "to rectify" it was a discriminatory one,even assuming that generous concepts of fairness enteredinto this decision. Since Verger's action in substantial partwas calculated to interfere, and had the effect ofinterfering,withemployeeself-organizationrights,Respondent's conduct constituted a violation of Section8(a)(1) of the Act. Cf.Ralph Printing & LithographingCo, 158 NLRB 1353, 1354.79CONCLUSIONS OF LAW1.Alarm Device Shop Committee at all material timeshas been and is a labor organization within the meaningof Section 2(5) of the Act.2.By interferingwith the formation of the ShopCommittee and by granting unlawful assistance andsupport to it, Respondent has violated Section 8(a)(2) ofthe Act.3.By the foregoing conduct, and by conveying theimpression of futility and hazard of joining a labororganizationotherthansuchEmployer-assisted"Vergerspecifically testified thatFord "didn'tsay [Cordero] wasdissatisfied."He also testified that in his interviewwith Cordero, the latterdid not"indicate" thathe had been"unhappy.""Verger testified "He [Cordero] alwaysdid asatisfactoryjobHe wasbeinggiven this moneynot because he performed badly or because heperformedwell.He was being given this money becauseIfelt that aninjustice was done It's as straightforward as thatNo inferences involvedor anything else. It was a very straightforward thing.If there is an injusticedoneto anyemployee,we try veryhard to rectify an injustice ""In reaching the above conclusion,Ihave not overlooked the testimonyof AttorneyFlynn concerning his conversations with Verger on CorderoFlynn impressedme as a sincere,conscientious,and knowledgableindividual.Indeedhis testimony on the date of his conversations withVerger and visit tothe plant was a weighty factor in my credibilityresolution as to the timingof Verger's interviewwith Cordero.Flynn'stestimony only establishedwhathis client saidabouthismotivation forrectifyingan "injustice,"notwhat the client's true notivation was.Apparentlyaccepting at face value what he was told, Flynn when "againpressed" on the Corderoaffair (after the second election)advised his clientthathe could"take a chance and go ahead andpay to [Cordero]backpay"Committee as hereinbefore set forth, and by coercivelyinterrogating and polling employees as to their unionsentiments,Respondent has interfered with, restrained,and coerced its employees in the exercise of their Section7 rights and has thereby engaged in unfair labor practices,in violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.THE REMEDY1.Having found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the purposes of the Act. The affirmative relief,customarily entered upon findings of employer assistanceof a labor organization, is to require the employer towithdraw and withhold recognition from the assisted unionand to cease giving effect to any collective agreement withit,unlessand until the union has been certified orrecertified as the exclusive bargaining representative of theemployees in a new Board election to be held after theeffects of the unfair labor practices have been dissipated."I shall here recommend such relief.At the hearing, Charging Party requested a morestrigent remedy, namely, that Respondent be required torecognize and bargain collectively with it on a showing ofmajority status by authorization cards, without having toundergo a new election to establish such status. On theother hand, Respondent contended that no 8(a)(2) ordershould be issued and that the 8(a)(2) allegations bedismissed sinceDistrict65,havingproceeded to anelection and lost it and having failed to file objections,cannot in effect invalidate its result through an unfairlabor practice charge."2.The Union's request for a bargaining order ispredicated on the claim that Respondent's conduct in theelection campaign was so flagrant and widespread as tohave destroyed the conditions for a fair election in thefuture, thereby rendering authorization cards the bestavailablemeasure of employee sentiment, as in cases likeBernel Foam Products Co., Inc.,146 NLRB 1277. I donot agree.Here, it has been found that Respondentassisted one of the two rival labor orgainzations in theelection campaigns, and that it otherwise interfered in theelection byinterrogating and pollingemployees and byconveying the impression of futility and hazard of joiningan outside union. There is no evidence of outright threats,surveillance, discriminatory discharges, and other forms ofcoercion.Nor has domination of the Shop Committeebeen found.While, as hereafter found, Respondent'sconductwas sufficiently serious to have renderedimpossibleafairandfreechoiceofbargainingrepresentatives in the last (September 30) election, itsunlawful conduct was not so massive and of suchmagnitude as to preclude the conduct of a fair election inthe reasonably foreseeable future after the unfair laborpractices have been remedied by conventional procedures."See, e g , JuliusResnick.Inc, 86 NLRB38;PhilamonLaboratories.Inc.131NLRB80, 81-82, enfd.298 F2d 176 (C.A.2),Lunardi-CentralDistributingCo Inc,161NLRB 1443, 1452;N.L R B v. Revere MetalArt Co,280 F 2d 96, 100 (C.A 2)."The recordsupports Respondent's contention that District65 failed tofile objections to the election,although aware of the objectionable conductunderlying the findingsof unlawfulassistance, restraint,and coercionfound herein.As noted, the Union filedthe original charge on December20 and the Regional Director issued his report on the challenges onOctober 6It is not claimed that the Board had any knowledge ofRespondent's unfair conduct poor to certificationof the ShopCommittee ALARM DEVICE MANUFACTURING CO.669I note that in,Weather Seal Incorporated,161NLRB1226, theBoard did not deem-a bargaining order essential,although the unfair labor- practices (Section 8(a)(1), (2),(3)violations)appear to have been far more serious,substantial, and pervasive than,here. There, the employerunlawfully assisted one of the rival unions by,inter alia,enlisting employees to its support and warning them oflikely business losses ^ if they, chose the disfavored union.The employer also coerced employees by interrogations,threatsof layoffs and of economic reprisals, and bycreating the impression of surveillance of employees'activitieson behalf of the disfavored union. He alsodiscriminatorily laid off nine supporters of the unwantedunion and unlawfully discharged its chief proponent. Yet,the Board only directed the conduct of an election at suchtime as the effects of the unlawful conduct had beendissipated.See alsoCrosby Chemicals, Inc.,85NLRB791.I conclude that the unfair labor practices perpetrated byRespondent are not of such character as to justify the"strongmedicine"(N.L.R.R. v. Flomatic Corporation,347 F.2d 74, 78 (C.A. 2)) urged by the Union,i.e.,abargainingorder to remedy the unfair labor practices,particularly where, as here, two labor organizations maybe said to be competing for the employees' support.423.Respondent's position- that the certification may notbe "impeached" and that the 8(a)(2) allegations must bedismissed is predicated on the claim that District 65,havingproceeded to an election with knowledge ofRespondent's conduct and having failed to file objectionsto such conduct in the manner provided by the BoardRules and Regulations, waived its right to rely thereon asa basis for a later unfair labor practice proceeding.Respondent argues (br. p. 2) that the Union and GeneralCounsel here seek "to overrule a sound and longstandingprinciple of law established by the NLRB - that unionswho fail to file objections to an election have no right tomake a `second bite of the apple' and, by indirection, dothatwhich they failed to do, in a timely fashion."According toRespondent, to hold otherwise wouldcontravene the statutory policy to achieve stability inlabor relations.To begin with, even assumingarguendothat industrial"stability" is the paramount statutory objective andoverridesemployee freedom of choice in selecting"At the hearing,Ireserved passing upon the ChargingParty's offer ofproof of majoritystatus on the basis of authorizationcards,pointing outthat to permit the ChargingPartyto adduce evidenceon the majority issuemight unnecessarily prolong the hearing,if it is ultimatelyfound that therecord would not support a finding of widespread and flagrantunfair laborpractices justifying imposition of a bargaining orderIn view of myconclusion herein that the ChargingPartyis not entitledto this remedy, itsofferto establish majority'status by authorizationcards is herebydenied.Ialso deny Respondent's offer made at the hearing(decisionon whichalsowas reserved)to adduce evidence to rebutUnion RepresentativeBriggs' testimony that Field Examiner Watson"led [him] to believe" thathe could not file objections to the election since he (Briggs) had agreed to a"consent election."Deeming Briggs'testimony on thequestionofmisadvice closely tied'and connected to the questionof the Union'sentitlement to a bargaining order(under the Board'sIrving Air Chutedecision,supra,149 NLRB 627, 630,a union must havefiled "mentoriousobjections"to obtain such order),Ireserved decisionon Respondent'soffer.In view of my conclusion herein that the ChargingParty is notentitled to a bargaining order,the questionof whether or not the Unionwas relieved of filing election objectionsbecause ofthe allegedmisadvicebecomes irrelevant.I accordingly reject Respondent'soffer.However, Igrant Respondent's request,joined in by GeneralCounsel, to strike fromthe recordall of Briggs'testimony concerning the Field Examiner's allegedmisadvice.bargainingrepresentatives,itdoesnotfollowthatindustrial stability would be preserved to a greater extentby denying employees the freedom of choice guaranteedby Section 7 of the Act. Indeed, that section, as well asthe entire framework of the statute, demonstrates that thepreservation of employees' right freely to choose theirbargaining representative was, in Congress' view, one ofthe chief methods of preserving, not disrupting, industrialstability.The statutory objective of "`stability of laborrelations' includes the protection of employees againstinroads into their freedom to choose a bargainingrepresentative."St.Louis Independent Packing Co. v.N.L.R.B.,291 F.2d 700, 705 (C.A. 7). The very sectiondirectly here involved- Section 8(a)(2) - demonstrates"a clear legislative policy to free the collective bargainingprocess from all taint of an employer's compulsion,domination, or influence."I.A.M. (Serrick Corp.) v.N.L.R.B.,311U.S. 72, 80. Necessarily, a stability that isbased on an incursion into employees' right is a spuriousstability, not the kind the framers of the statute had inmind.In any event, it is clear that the "stability" objectivemust often yield to the statutory objective of insuring afree choice in selecting bargaining representatives, in anatmosphere free from employer interference and coercion.As stated inMilk and Ice Cream Drivers EmployeesUnion,Local 98,Teamsters v.McCulloch (GreaterCincinnatiMilk & Ice Cream Dealers Assn.),306 F.2d763, 765-766 (C.A.D.C.):Freedom to choose is a basic part of the legislativeplan.Collective bargaining agreements, conducive toindustrial peace and stability, are of course encouraged,but the Act contemplates that they should be betweenmanagement on one hand and the freely chosenrepresentative of the employees on the other.The problem is often one of accommodating conflictinginterests, a task "which the Congress committed primarilyto the National Labor Relations Board, subject to limitedjudicial review." "In such cases it is the function of theBoard to weigh the conflicts which arise from time to timeout of the exercise of [the employees' statutory] rights andto determine in each case whether the interest of theemployees or the interest of the employers should be heldparamount."N.L.R.B. v. Illinois ToolWorks,153 F.2d811, 816 (C.A. 7):43Here, the Shop Committee, fathered by Respondent,was selectedinanatmosphere of continuing employerinterference, restraint, and coercion. The detriment thatmay accrue to Respondent if the September 30 election isset aside- the burden of undergoing a new one - is faroutweighed by the detriment the employees would sufferthrough being "represented" for 3 years (the duration ofRespondent'scollectiveagreementwiththeShopCommittee) by a labor organization not fairly and freelychosen.Moreover, it is to be noted that the ShopCommittee contract contains a union-security clausewhich Section 8(a)(3) specifically proscribes; i.e., wherethe labor organization is "established,maintained, orassisted by any action defined . . . as an unfair labor"In some cases,of course, Congress itself struck the balance between theconflicting interests, leaving theBoard no area of allowable discretion. SeeColgate-Palmolive-Peet Co vN L R B,338US. 355, 362-364, andLocal 1424, I A M (Bryan Mfg Co) v N,L R B,362 U.S. 411, 428,wherethe Supreme Court gave effect to the stability objective of the Actsince the expressstatutoryprovisions in those cases(the 6-month 10(b)limitation proviso consideredinLocal 1424and thepre-1947 8(3) provisionsanctioning closedshops considered inColgate-Palmolive)permitted noother choice. 670DECISIONSOF NATIONALLABOR RELATIONS BOARDpractice."There is every reason to believe that theselection of a bargaining representative in a new electioncould be achieved with minimal disruption of industrialstability.All that is required is that, during a relativelyshortperiodof time when the question concerningrepresentationisresolved,Respondent refrain fromcoercive conduct.Moreover, the inconvenience of a newelection is directly of Respondent's making and couldaltogether have been avoided had Respondent abided byits statutory obligation to abstain from statutory violationand unfair conduct in the prior representation proceeding."The Board has set aside an election (under aconsent-election agreement) inReliance Steel ProductsCo., 135 NLRB 730, where, as here, one of the unions onthe ballot was assisted, even though no timely objectionshad been filed. The Board similarly nullifiedan election inWeather Seal Incorporated,161NLRB 1226, whereanotherassistedunionparticipated;althoughtheobjections there were timely filed, they failed to disclosethat an assisted union was involved. The Board stated (atp. 1229):[I]tcannot be said that the election was fairly andproperly conducted or that the results of the electionrepresent the freely expressed desires of the employees.This participation in the election by an assisted labororganizationwas not brought to our attention. . . .Where ... the effects of the unfair labor practices havenot been remedied, we are impelled to consider theappearance of the unlawfully assisted union on theballotas sufficiently serious in the present case torequirethattheelectionbeconductedagain.Accordingly, we shall order that the election be setasideand shall directthe RegionalDirector . . . . todirect an election in the appropriate unit when he issatisfied that the effects of the unlawful assistance,restraint,and coercion have been dissipated anddetermines that a free and untrameled election can beheld. [footnotes omitted J41"To besure,District 65 was at fault in failing to file election objectionsunder the Board Rules and Regulations(Section 102.69).Had it done so,itcould have called Respondent's objectionable conduct to the Board'sattention for resolution in the representation proceeding. But this factor isnot determinative.As has been observed,the Board is not a helpless "slaveof its rules."(N.L.R.B. v.Grace Company,184 F.2d126, 129(C.A. 8)).Ithas frequently waived its rules where interests of justice and equitydictated the need.See, e.g.,BaileyMeterCompany,53 NLRB 706, 710,footnote 6, where the Board hold itself not"estopped from consideringsuch of the unfair labor practices as are alleged in the complaint to haveoccurredprior to theelection on the ground that no objections with respectto the unfair labor practices.were filed within the 5-day periodfollowing the election,"as provided by the Board's rules.See alsoWebbPacking Company,55 NLRB 292, 297, footnote 6;The Wadsworth WatchCase Company,4 NLRB 487, 494;N.L.R.B. v. Grace Company, supraN.L.R.Bv.MonsantoChemical Company,205 F.2d 763 (C.A. 8), enfg.97 NLRB 517. Furthermore,the Union's derelictions should not operate todefeat basic employeerights. "The rights.. to self-organization and tobargain collectively through representatives of their own choosing grantedby Section7 of the Actare the rights of the employees,not ofany laborunion.." RetailClerksUnion. Local 770 (Boy's Markets, Inc.) v.N.L.R.B.,370 F.2d 205, 208 (C.A. 9). SeealsoBernel Foam,supra,146NLRB at 1282. "The crucial element in all these cases is that the interestbeing protected is the freedom of choice of the workers in a bargainingunit."(Local 57, I.L.G. W. U. (Garwin Corp.) v. N.L.R.B.,374 F.2d 295,301 (C.A.D.C.).) This isa "public right,"not "privateright."NationalLicorice Company v. N.L.R.B.,309 U.S. 350, 362-364. See alsoI.A.M.(Serrick Corp.) v. N L R.B.,311 U.S. 78, 80."Noting that theFifth Circuithad refused to enforce itsReliance Steeldecision,the Board stated that it was nevertheless adhering to theReliancedoctrine. (161 NLRBat 1229,footnote9.) TheCourt had given controllingInLunardi-CentralDistributingCo. Inc.,161NLRB1443, the Board set aside the certification of an assistedunion as well as the election results on which thecertification was based. In theBernel Foamtype of cases(supra),the Board not only sets aside elections but issuesbargaining orders based on a showing of majority byauthorizationcards,where the coercive atmospherecreated by the employer rendered the conduct of anelection unfeasible. To accept the "election of remedy"concept which Respondent in effect espouses (i.e., that alabororganization'sfailuretoraiseobjectionableemployer conduct in the representation proceeding,notwithstanding knowledge, thereafter bars it from raisingthe conductin anunfair labor practice proceeding) wouldallow "the offending party to enjoy at the expense ofpublic policy the fruits of [its] unlawful conduct."BernelFoam, supra,146NLRB at 1280. It would enable anemployer to utilize a Board certification as a shield forunlawfulconductunknown to the Board prior tocertification.Accordingly, I reject Respondent's contentions in thisregard as being without merit, and conclude that anyremedy short of an order which sets aside the electionresults, the certification based thereon, and the collectiveagreement executed with the assisted union would beinadequate and fail to effectuate the policies and purposesof the Act.In view of the foregoing, I shall recommend that inaddition to the conventional remedies already foundappropriate (i.e., employer withdrawal of recognition fromthe assisted Shop Committee and ceasing to give effect toany contract with the Shop Committee) the electionconducted by the Regional Director for Region 29, inCase 29-RC-522, on September 30, 1966, be set aside,that the certificationissued tothe Shop Committee on thebasis of the results of that election be revoked, and thattheRegionalDirector be directed to conduct a newelection in the appropriate unit when satisfied that theeffects ofRespondent's unlawful assistance, restraint, andcoercionhave been dissipated and that a free anduntrameled election can be held. SeeWeather SealIncorporated, supra,161NLRB at 1229;Lunardi-CentralDistributing Co., supra,161 NLRB at 1453."RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the Act, it is recommendedthatAlarm DeviceManufacturingCo., a Division ofPittway Corporation, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Unlawfullyinterferingwith,assisting,andsupportingAlarmDeviceShop Committee, or anysuccessor thereto, or any other labor organization of itsemployees.(b) Recognizing or negotiating with Alarm Device ShopCommittee, or any successor thereto as the representativeof its employees, unless and until said labor organizationshallhereafterbe certified by the National Laborweight to the "stability of labor relations"objectiveof the Act. (322 F.2d49, 55.)"Although the collective agreement with the Shop Committee providesfor checkoff of dues,no dues have been deducted and paid to the ShopCommittee,nor has the Shop Committee received any dues directly fromemployees.It is therefore unnecessary to provide for a dues reinbursementorder. ALARM DEVICE MANUFACTURING CO.Relations Board as the exclusive representative of suchemployees.(c)Givingeffecttoanyagreementwiththeabove-named labor organization, unless and until it shallhave been certifiedin the mannerstated above, providedthat nothing herein shall require Respondent to cancel orwithdraw any benefit thereunder.(d)Coercively questioning, polling, and creating theimpression of futility and hazard of joining a labororganization through unlawful indication of harm andeconomic detriment.(e) Interfering in any other manner with, restraining, orcoercing any employee in the exercise of his right toself-organization,toform, join, or assist any labororganization;tobargaincollectivelythroughrepresentativesofhisown choosing; to engage inconcertedactivitiesforthepurposesofcollectivebargaining or other mutual aid or protection; or to refrainfrom any or all such activities.2.Take the following affirmative actions which it isfound are necessary-to effectuate the policies of the Act:(a)Withdraw and withhold recognition from AlarmDevice Shop Committee as the representative of any of itsemployees for the purpose of dealing with Respondentconcerning any term and condition of employment, unlessand until said labor organization shall hereafter becertified in the manner aforesaid by the National LaborRelations Board.(b) Post at its plant in Carle Place, Long Island, NewYork, copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 29; after being duly signed by itsauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify saidRegionalDirector for Region 29, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.08IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.ITISFURTHER RECOMMENDED that the electionconducted on September 30, 1966, in Case 29-RC-522, beset aside; that the certification heretofore issued to AlarmDevice Shop Committee on the basis of the results of said"In the eventthat thisRecommendedOrder is adopted bythe Board,the words"a Decision and Order"shall be substitutedfor thewords "theRecommendedOrderpf a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decreeof a United StatesCourtof Appeals,the words"a Decree of the UnitedStates Court ofAppealsEnforcing an Order"shallbe substitutedfor the words "aDecision and Order.""In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read:"Notifythe RegionalDirector forRegion 29,inwriting,within 10 days from the dateof this Order, whatsteps Respondent has takento complyherewith."671electionberevokedandannulled;and that therepresentation proceeding be remanded to the RegionalDirector for Region 29 for the purpose of conducting anew election at such time as he deems circumstancespermit free choice of a bargaining representative.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of the NationalLabor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL no longer recognize or negotiate withAlarm Device Shop Committee as the representative ofany of our employees for the purpose, in whole or inpart,of dealing with or discussing any terms orconditions of employment, unless and until said labororganization shall hereafter be certified by the NationalLabor Relations Board as the exclusive representativeof such employees.WE WILL NOT give effect to any contract we havewith Alarm Device Shop Committee,unlessand until itshall have been certified in themannerstated above; weare not, however, required to cancel or withdraw anybenefit contained in any such agreement.WE WILL NOT coercively question employeesconcerning their union sympathies and activities; norshallwe coercively poll employees as to their unionsentiments;nor shall we convey the impression offutilityand hazard of joining a labor organizationthrough unlawful indications of harm and economicdetriment.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights' to self-organization, to form labor organizations,to join or assist any labor organization, to bargaincollectivelythroughrepresentativesof their ownchoosing, to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection; or to refrain from engaging in any or allsuch activities.ALARM DEVICEMANUFACTURING CO., ADIVISION OF PITTWAYCORPORATION(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone596-5387.